—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted *1028the motion of defendant Meli Brothers Construction Corporation (Meli) for summary judgment dismissing the complaint against it. It is undisputed that Meli did not contract for snow plowing the sidewalk where plaintiff fell and that, in the course of snow plowing, Meli did not create the accumulation of snow and ice that allegedly caused plaintiff’s fall (see, Pieri v Forest City Enters., 238 AD2d 911). (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Balio, JJ.